Citation Nr: 1411305	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to a respiratory disorder, claimed as asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from August 1981 to August 1985 and evidently had subsequent Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The matter of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether a current right shoulder disability, diagnosed as old post-traumatic changes of the articular end of the clavicle with marked periarticular osteopenia, early osteoarthritis of the glenohumeral joint, and degenerative changes, had its onset during active military service.


CONCLUSION OF LAW

The criteria for an award of service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision grants the claim on the appeal for service connection for a right shoulder disability, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

The Veteran maintains that in 1984 he sustained a right shoulder injury in service that caused his currently diagnosed right shoulder disorder.  He testified that, after his injury, he was placed in a sling and on light duty for approximately three months that prevented him from carrying out his fire-fighting duties.  See Board hearing transcript at pages 4-5.  The Veteran then returned to regular duty.  Id. at 7.  After discharge, he believed he sought private treatment for his shoulder but did not recall the dates.  Id. at 8.  He was a firefighter after service, took over-the-counter medication when his shoulder was bothersome, and believed his shoulder worsened due to the nature of his job.  Id. at 8 and 11-12.  The Veteran stopped working as a firefighter in 1992 and first sought treatment for his right shoulder in approximately 2000.  Id. at 13. 

Upon review of the record, the Board finds that the evidence is in relative equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for a right shoulder disorder.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

However, in cases where the claimed disorder is a chronic disease under 38 C.F.R. § 3.309(a), then service connection may be granted based solely on evidence of continuity of symptomatology from the time of service until the present.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease.

The Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Service treatment records, dated in January 1984, show that the Veteran tripped and fell in a hole and was treated for a right shoulder injury diagnosed as a 1 degree acromioclavicular (AC) separation.  Results of an x-ray of the shoulder taken at the time were normal.  He was placed in a sling and on light duty.  When seen at the end of the month, he was still symptomatic and was placed on light duty until the end of February.   

On a Report of Medical History completed in May 1985, when he was examined for separation, the Veteran denied having swollen or painful joints and a painful or "trick" shoulder.  On examination at that time, there was full strength and range of motion of his right shoulder.  

On a Report of Medical History completed in November 1988, apparently in conjunction with Reserve service, the Veteran denied having a painful or "trick" shoulder.  On clinical examination at that time, an upper extremity abnormality was not noted.

Post-service clinical records dated in January 2002 reflect a report of persistent right shoulder pain.  According to March 2002 physical/occupational examination records, he was participating in job testing with an arm bike a year ago.  His symptoms started approximately two months earlier.  Bilateral shoulder tendinitis was diagnosed.

The February 2010 VA examination report reveals that the Veteran's right shoulder condition existed since 1992 and occurred while fighting fires.  The Veteran said that he was hospitalized for right shoulder trauma at Kaiser Permanente in 1992.  He complained of weakness, stiffness, giving way, lack of endurance, fatigability, and deformity with repeated flare ups.  X-rays of the Veteran's right shoulder showed old post-traumatic changes at the articular end of the clavicle with marked periarticular osteopenia, early osteoarthritis of the glenohumeral joint, and degenerative changes.  

The VA examiner opined that the Veteran's current right shoulder disorder was less likely than not caused by or a result of conditions treated in military service.  The examiner explained that, even though the Veteran sustained a right shoulder AC joint separation in January 1984 after falling in a hole (according to medical records of January 1984 and subsequent orthopedic follow up), he was assessed with having full range of motion during the 1985 service examination, with no mention of the injury in the separation examination report.  Further, the examiner noted that, according to the Veteran's own history, his right shoulder condition occurred as a result of fighting fires in 1992.  Thus, in the VA examiner's opinion the current right shoulder condition was less likely than not caused by or a result of the condition treated 25 years ago during military service.

In an August 2012 signed statement, D.C., D.C., a chiropractor, reported that he treated the Veteran for consistent right shoulder complaints since September 2006.  It was noted that the Veteran's shoulder was bothersome since his in-service injury and he denied any post-service shoulder injury.  It was also noted that results of a magnetic resonance image (MRI) of the right shoulder performed in April 2010 revealed Hill Sachs deformity, cystic degeneration of the superolateral aspect of the humeral head, and arthrosis of the AC joint.  In Dr. D.C.'s opinion, the Veteran's current right shoulder complaints were the results of the injuries sustained in service in the 1980s.  The clinician explained that the injury caused accelerated degenerative changes to the Veteran's right shoulder.

As to whether the Veteran has a right shoulder disorder related to active service, the evidence is in relative equipoise.  The Veteran maintains that he experienced the onset of right shoulder problems in service, to which he attributes his current right shoulder disorder.  Service treatment records do confirm that he was treated for complaints of a right shoulder AC separation in early 1984.

While the February 2010 VA examiner did not find that the Veteran's right shoulder disorder was caused by or a result of active service, in August 2012, Dr. D.C., the private clinician, opined that the Veteran's current right shoulder complaints were due to the in-service injury that accelerated degenerative changes in the right shoulder.  This medical opinion has probative value, and after reviewing the record, the Board finds that such is plausible and probative.  Additionally, the Veteran stated that he has experienced right shoulder pain since his separation from military service, an allegation that he is competent to make as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Hence, in view of the totality of the evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran has a right shoulder disorder that had its onset during his active military service.  Accordingly, the Board resolves all reasonable doubt in his favor and finds that entitlement to service connection for a right shoulder disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for a right shoulder disorder, diagnosed as old post-traumatic changes at the articular end of the clavicle with marked periarticular osteopenia, early osteoarthritis, and degenerative changes, is granted.


REMAND

The Veteran also seeks service connection for a respiratory disorder claimed as asthma.  He contends that his work as a firefighter exposed him to pit fires fueled by contaminated jet fuel and other noxious fumes.  See Board hearing transcript at pages 18-19.  The Veteran testified that he was treated in service for bronchitis with a chronic cough and chest pain.  Id. at 16 and 19.  He also had chest pain in service but was unaware of having chronic obstructive pulmonary disease (COPD).  Id. at 20.  The Veteran further stated that he experienced shortness of breath during workouts to stay in shape as a firefighter.  Id. at 22-23.

Service treatment records include a November 1982 record showing that the Veteran was an industrial worker subject to exposure to various toxic substances.  He was placed on an occupational health program that required listing of the toxic material he encountered and had periodic examinations.  On a May 1984 medical history, he reported having chest tightness/pressure/pain, shortness of breath, difficulty breathing on exertion and when lying down, frequent colds, and coughing spells.  Results of pulmonary function tests (PFTs) taken at the time were within normal limits.  

In September 1984, the Veteran complained of having a cough and difficulty breathing and was treated for bronchitis.  Results of a chest x-ray taken in September 1984 showed no active disease and were unchanged since November 1982.  In January 1985, he was seen complaints of chronic tightness of the chest and diagnosed with asthma for which medication was prescribed.  

On the Report of Medical History, completed in May 1985, when he was examined for separation, the Veteran checked yes to having shortness of breath, pain or pressure in his chest, and a chronic cough, and checked no to having asthma.  The examiner noted that the shortness of breath, chest pressure, and chronic cough were diagnosed as asthma in January 1985 and treated with Theodur and Alupent.  It Veteran believed at the time that it was probably due to climatic regions.  On examination at that time, a lung or chest abnormality was not noted.

On the November 1988 Reserve service medical history report, the Veteran denied having asthma, shortness of breath, and chest pain or pressure, and examination of his chest and lungs was normal.  Results of an electrocardiogram (ECG) and PFTs performed at that time were normal.  

The post service private medical records include complaints of chest pain (in October 2002, February 2004, and January 2005) with abnormal ECGs, but no diagnosed respiratory disorder.  In 2009, the Veteran complained of dyspnea but results of a chest x-ray performed in September 2009 were unremarkable and results of PFT tests at the time were normal.

According to the February 2010 VA examination report, the Veteran was diagnosed with asthma, noted to be of 18 years' duration.  The Veteran denied having asthma attacks and did not receive any treatment for the disorder.  The examiner diagnosed the Veteran with mild COPD that was not caused by or a result of conditions treated in service.  The examiner noted that the Veteran started to experience chest tightness and cough in the Philippines and, upon returning to Texas (and diagnosed with asthma), as noted in the Janaury1985 service treatment record, with a history of bronchitis in September 1984.  Even though the Veteran was treated with Theodur and Alupent for his asthma, he reported that the symptoms were most likely secondary to regional climate changes as noted in the May 1985 service medical history.  Moreover, he did not report a history of subsequent asthma attacks and was currently not on treatment.  Thus, the VA examiner concluded that the Veteran's current mild COPD was not caused by military service.

Here, the VA examiner provided a negative opinion as to the relationship between the current disability and service, but did not discuss evidence of a continuity of symptomatology beginning in service.  The opinion is therefore insufficient.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In light of the VA examiner's failure to address the Veteran's post service reports of chest pain and shortness of breath, and the Veteran's assertions that he self-treated his chest pain and respiratory symptoms since service, an addendum opinion must be obtained from this examiner as to the etiology of the Veteran's respiratory disability.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims folder and a copy of this Remand to the VA examiner who conducted the February 2010 VA examination for an addendum to the report to opine on the etiology of the Veteran's respiratory disorder-COPD/asthma disability (or another similarly qualified physician-examiner).  Relevant records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available then via paper copies. 

Upon review of the entire claims folder, to include service treatment records, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's respiratory disability (to include prior diagnoses) had its clinical onset during his period of service or is it otherwise related to the Veteran's period of service (including his exposure to toxic substances as a firefighter in service).

In formulating the opinion, the examiner should reconcile any conclusions with and provide a discussion of the service treatment records; the post-service medical records reflecting complaints of chest pain in 2002, 2004, and 2005; and, the Veteran's lay assertions that he self-treated a respiratory disability since service.  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

If the February 2010 VA examiner is unavailable, please refer the case to another physician with appropriate expertise for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for COPD in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, the AMC/RO should readjudicate entitlement to service connection for a respiratory disorder, claimed as asthma.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


